DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1 March 2022 has been entered.  Claims 1-25 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant’s response, filed 1 March 2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 103 and 102 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding 35 U.S.C. 103 and 102(a)(1) as obvious and anticipated over a new interpretation of Glaun in view of Adams and Glaun respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaun (U.S. Patent 9,528,632).
Regarding claim 14, Glaun discloses a cage 20 for a control valve, the cage comprising:
a cage wall 26/28 having a throttling inlet 42 and a throttling outlet 44, which are connected by a throttling passageway 40, the throttling passageway having a radial direction (radially outward from inlet to outlet), an axial direction (depth of the passageway along the y-axis), and an angular direction between the throttling inlet and the throttling outlet (outlets 44 are angularly spaced with respect to inlet 42), the passageway also including plurality of vena contracta 86 (alternately 106/126/146/166/186) and a plurality of pressure recovery chambers (80b, 80d, 80f, 80h, 80j) (FIG. 6-11),
wherein the throttling passageway further forms a plurality of pressure reducing stages (80a, 80c, 80e, 80g, 80i) positioned between the throttling inlet and the throttling outlet, a selected one of the pressure recovery chambers 80b having a first pressure reducing stage 80a positioned immediately upstream of the selected pressure recovery chamber and a second pressure reducing stage 80c positioned immediately downstream of the selected pressure recovery chamber (FIG. 1-11; Col. 4 line 5-Col. 6 line 16).
Regarding claim 15, Glaun discloses the cage wall has a plurality of throttling inlets and a plurality of throttling outlets, the plurality of throttling inlets being arranged in rows (FIG. 1, 2).
Regarding claim 16, Glaun discloses the plurality of throttling outlets is arranged in rows (FIG. 1, 2).
Regarding claim 17, Glaun discloses at least one of the throttling inlet and the throttling outlet is diamond-shaped (FIG. 9; Col. 7 line 58-Col. 8 line 10).
Regarding claim 18, Glaun discloses the throttling passageway is chevron-shaped in cross-section (FIG. 1, 2, 6; Col. 6 line 17-39).
Regarding claim 19, Glaun discloses the throttling passageway comprises a three-dimensional succession of throttling stages (FIG. 1-5, 9-11).
Regarding claim 20, Glaun discloses the cage wall is manufactured with additive manufacturing techniques (Abstract; Col. 4 line 19-30).
Regarding claim 24, Glaun discloses each of the pressure recovery chambers is bounded by only a single upstream pressure reducing stage and only a single downstream pressure reducing stage (FIG. 5).
Regarding claim 25, Glaun discloses the throttling inlet has a cross-sectional shape that is dissimilar to a cross-sectional shape of the pressure recovery chambers (as evidenced by FIG. 9-12 where it shows the size of the successive sections increases making the shape dissimilar) (FIG. 1-5, 9-11).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glaun in view of Adams (U.S. Patent Publication 2016/0341335).
Regarding claim 1, Glaun discloses a control valve, comprising:
a body having a fluid inlet and a fluid outlet (Col. 3 line 55-Col. 4 line 4);
a valve seat positioned in a passageway of the body between the fluid inlet and the fluid outlet (Col. 3 line 55-Col. 4 line 4);
a valve plug positioned within the body and movable between a closed position, in which the valve plug sealingly engages the valve seat, and an open position, in which the valve plug is spaced away from the valve seat (Col. 3 line 55-Col. 4 line 4); and
a cage 20 disposed within the body adjacent the valve seat, the cage providing longitudinal guidance (via 26) for the valve plug as the valve plug moves longitudinally within the cage, the cage including a cage wall 26/28 having a throttling inlet 42 and a throttling outlet 44, which are connected by a throttling passageway 40, the throttling passageway having a radial direction (radially outward from inlet to outlet), an axial direction (depth of the passageway along the y-axis), and an angular direction between the throttling inlet and the throttling outlet (outlets 44 are angularly spaced with respect to inlet 42), the passageway also including plurality of vena contracta 86 (alternately 106/126/146/166/186) positioned between the throttling inlet and the throttling outlet, and a plurality of pressure recovery chambers (80b, 80d, 80f, 80h, 80j) (FIG. 6-11) positioned between the throttling inlet and the throttling outlet; and
wherein the throttling passageway forms a plurality of pressure reducing stages (80a, 80c, 80e, 80g, 80i), and further wherein each of the pressure recovery chambers is bounded by a pair of the pressure reducing stages(FIG. 1-11; Col. 4 line 5-Col. 6 line 16).
Glaun is silent regarding the specific relationship between the control valve components aside from the cage, specifically a control valve, comprising:
a body having a fluid inlet and a fluid outlet;
a valve seat positioned in a passageway of the body between the fluid inlet and the fluid outlet;
a valve plug positioned within the body and movable between a closed position, in which the valve plug sealingly engages the valve seat, and an open position, in which the valve plug is spaced away from the valve seat.
However, Adams teaches a control valve 10, comprising:
a body 12 having a fluid inlet 14 and a fluid outlet 16;
a valve seat 24 positioned in a passageway of the body between the fluid inlet and the fluid outlet;
a valve plug 26 positioned within the body and movable between a closed position, in which the valve plug sealingly engages the valve seat, and an open position, in which the valve plug is spaced away from the valve seat; and
a cage 22 (FIG. 1; Paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position the cage of Glaun within a valve having a body, an inlet, an outlet, a valve seat positioned in a passageway of the body between the fluid inlet and the fluid outlet, and a valve plug movable to open and close the valve, as taught by Adams, for the purpose of using the cage in a control valve anticipated by Glaun.
Regarding claim 2, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses at least one vena contracta is sharp-edged (FIG. 6-11).
Regarding claim 3, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the cage wall has a plurality of throttling inlets 42 and a plurality of throttling outlets 44 (FIG. 1-3).
Regarding claim 4, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Glaun further discloses the plurality of throttling inlets is arranged in rows (FIG. 1, 2).
Regarding claim 5, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Glaun further discloses the plurality of throttling inlets comprises three rows (FIG. 1, 2; Col. 4 line 31-45).
Regarding claim 6, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Glaun further discloses the plurality of throttling outlets is arranged in rows (FIG. 1, 2).
Regarding claim 7, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 6.
Glaun further discloses the plurality of throttling outlets comprises three rows (FIG. 1, 2; Col. 4 line 31-45).
Regarding claim 8, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the throttling inlet is diamond-shaped (FIG. 9; Col. 7 line 58-Col. 8 line 10).
Regarding claim 9, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the throttling outlet is diamond-shaped (FIG. 9; Col. 7 line 58-Col. 8 line 10).
Regarding claim 10, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the throttling passageway is chevron-shaped in cross-section (FIG. 1, 2, 6; Col. 6 line 17-39).
Regarding claim 11, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the throttling passageway comprises a three-dimensional succession of throttling stages (FIG. 1-5, 9-11).
Regarding claim 12, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the cage wall is manufactured with additive manufacturing techniques (Abstract; Col. 4 line 19-30).
Regarding claim 13, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the throttling passageway forms three or more pressure reducing stages (80a, 80c, 80e, 80g, 80i) (FIG. 2-5; Col. 5 line 54-65).
Regarding claim 21, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the throttling inlet has a cross-sectional shape that is dissimilar to a cross-sectional shape of the pressure recovery chambers (as evidenced by FIG. 9-12 where it shows the size of the successive sections increases making the shape dissimilar), and wherein each of the pressure recovery chambers is bounded by only a single upstream pressure reducing stage and only a single downstream pressure reducing stage (FIG. 1-5, 9-11).
Regarding claim 22, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 21.
Glaun further discloses the throttling inlet has a diamond shape in cross-section (See FIG. 9) and the pressure recovery chambers having a chevron shape in cross- section (See FIG. 6-8) (FIG. 6-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize any combination of the inlet shapes and the passageway shapes, specifically diamond shaped inlet and chevron shaped pressure recovery chambers, as taught by Glaun, for the purpose of achieving the desired fluid flow properties through the valve.
Regarding claim 23, Glaun, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Glaun further discloses the throttling passageway includes five pressure reducing stages and four pressure recovery chambers (FIG. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753